Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communications filed on December 16, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-28 are currently pending and have been examined.  Claims 1, 4-5, 8, 11-12, 15, 18-19, 22, and 25-26 have been amended.  
EXAMINER’S NOTE:  The Examiner notes that the claims do not contain the proper claim status identifiers.  See MPEP 714 for reference.  In the instant application, unamended claims contain no claim status identifiers, amended claims only contain the claim status identifier of “Amended”, and claim 15 contains no claim status identifier in spite of being amended.  Per MPEP 714, claims 1, 4-5, 8, 11-12, 15, 18-19, 22, and 25-26 should contain the claim status identifier of “Currently Amended” or “Presently Amended.”  Claims 2-3, 6-7, 9-10, 13-14, 16-17, 20-21, 23-24, and 27-28 should contain the claim status identifier of “Original”.


Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at pages 1-3 of Applicants’ Reply that dynamically updating an online menu so that “consumers are offered only those products eligible to be delivered to them, based on consumer location” and dynamically updating the online menu “with only other products that are available in the selected delivery driver’s inventory database” constitute a practical application of the abstract idea.  The Examiner respectfully disagrees.
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a 
With this guidance in mind, the Examiner respectfully asserts that updating menus based on a database is not a practical application because it does not constitute an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.  In fact, there is no difference in the operation of the computer resulting from updating the menus and is thus not a technical improvement.  At best, the claims recite an improvement in the customer’s purchasing experience by only presenting products that are eligible to delivered to them, which is an improvement to the commercial aspect and not the technical one.  
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 3 of Applicants’ Reply that the claims have been amended “to clarify that data is reported and compared with a ‘state cannabis regulatory authority’ clearly limiting the present invention to cannabis sales.”  The Examiner respectfully disagrees.  As the Examiner has noted previously in at least paragraph 68 of the previous office action, whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed 
Applicants’ remaining arguments regarding the rejections under 35 USC 103 have been fully considered but as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are “location determining means” and “communication means” in claims 15 and 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears  to be the corresponding structure described in the as-filed specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Figures 1 and 11 and page 16 of Applicants’ as-filed specification describing the location services server as part of the dynamic delivery platform and Figure 4 and pages 9-10 of Applicants’ as-filed specification describing the various methods of determining the location of the user including delivery address, GPS data, or user input data for the location determining means in claims 15 and 22, and page 16 of Applicants’ as-filed specification describing various network connections such as wired/wireless networking, cellular, 4G/5G and LTE technologies for the communication means in claims 15 and 22.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-14:  Claim 1 recites “an in-store inventory database”.  While page 14 of Applicants’ as-filed disclosure discusses a product database containing “In Store Inventory”, nowhere does Applicants’ originally-filed disclosure reference that the “In Store Inventory” comprises a separate database.
Further, claim 1 recites “a driver inventory database”.  While page 14 of Applicants’ as-filed disclosure discusses a product database containing “driver inventory”, nowhere does Applicants’ originally-filed disclosure reference that the “driver inventory” comprises a separate database.
Further, claim 1 recites “the product database being comprised of the in-store inventory database and the driver inventory databases for the at least one 
Further, claim 1 recites “a pending order database including a number of pending orders remaining to be delivered by the delivery driver.”  While page 14 of Applicants’ as-filed disclosure discusses pending orders, which tracks pending orders for the specific driver, nowhere does Applicants’ originally-filed disclosure reference that the “pending orders” comprises a separate database or defines the pending orders as including a number of pending orders remaining to be delivered by the delivery driver.
Further, claim 1 recites “querying the product database from the set of available cannabis retailers to update the menu dynamically.”  Nowhere does Applicants’ originally-filed disclosure reference “querying” a database as a way to update the menu.
Further, claim 1 recites “querying the driver inventory database for the selected one or more delivery drivers to update the menu.”  Nowhere does Applicants’ originally-filed disclosure reference “querying” a database as a way to update the menu.
Further, claim 1 recites “updating the pending order database for the selected delivery driver with the order.”  As discussed above, Applicants’ originally-filed disclosure does not reference a pending order database and, therefore, nowhere 
Further, claim 1 recites “updating the product database for the cannabis retailer to remove the order from the product database.”  Nowhere does Applicants’ originally-filed disclosure reference removing the order from the product database.
Further, claim 1 recites “comparing the state regulatory sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer.”  Nowhere does Applicants’ originally-filed disclosure reference comparing the state regulatory sales database with the product database.
Claims 2-7 inherit the deficiencies of claim 1.  
Claims 8-14 are rejected for similar reasons.
Claims 15-28:  Claim 15 recites “an in-store inventory database”.  While page 14 of Applicants’ as-filed disclosure discusses a product database containing “In Store Inventory”, nowhere does Applicants’ originally-filed disclosure reference that the “In Store Inventory” comprises a separate database.
Further, claim 15 recites “a driver inventory database”.  While page 14 of Applicants’ as-filed disclosure discusses a product database containing “driver inventory”, nowhere does Applicants’ originally-filed disclosure reference that the “driver inventory” comprises a separate database.
Further, claim 15 recites “a pending order database comprising a number of pending orders remaining to be delivered by the delivery driver.”  While page 14 
Further, claim 15 recites “the front-end server updates the online store to display the menus comprising the product databases from the set of available cannabis retailers.”  Nowhere does Applicants’ originally-filed disclosure reference displaying entire databases on a menu.
Further, claim 15 recites “the front-end server queries the driver inventory database for the selected one or more delivery drivers to update the menu.”  Nowhere does Applicants’ originally-filed disclosure reference “querying” a database as a way to update the menu.  Further, nowhere does Applicants’ originally-filed disclosure reference displaying an entire database on a menu.
Further, claim 15 recites “the transaction processor updates the product database for the cannabis retailer to remove the order from the product database.”  Nowhere does Applicants’ originally-filed disclosure reference removing the order from the product database.
Further, claim 15 recites “the regulatory compliance server updates the sales database and transmits the updated sales database for the cannabis retailer to the state cannabis regulatory authority via the API to update a state regulatory authority sales database for the cannabis retailer.”  Nowhere does Applicants’ as-filed disclosure recite that the compliance server updates the sales database.  
Further, claim 15 recites “the regulatory compliance server compares the state regulatory authority sales database with the product database to ensure that the product database for the cannabis retailer reflects removal of the order from the product database for the cannabis retailer.”  Nowhere does Applicants’ originally-filed disclosure reference comparing the state regulatory authority sales database with the product database.
Claims 16-21 inherit the deficiencies of claim 15.
Claims 22-28 are rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14:  Claim 1 recites “a pending order database, the pending order database including a number of pending orders remaining to be delivered by the delivery driver.”  There is insufficient antecedent basis for “the delivery driver.”  It is further unclear if there is a single pending order database that contains all the pending orders for each delivery driver or if instead there is a separate pending order database for each delivery driver.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting a single pending order database that contains all the pending orders for all of the delivery drivers.
Further, claim 1 recites “the product database being comprised of the in-store inventory database and the driver inventory databases for the at least one delivery driver.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the driver inventory databases.”  Further, it is unclear if there is a separate database for each driver or merely a separate database entry for each driver.  Further, it is unclear what is meant by the product database being comprised of the other databases.  Does this mean that there is a single database that holds all this information or does this mean that the databases are cross-referenced?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the product database, the in-store inventory database and the driver inventory database may be part of the same database and that the driver inventory database is a single database containing data for each driver.
Further, claim 1 recites “calculating, based on the location of the user, a set of available cannabis retailers and a set of available delivery drivers from the set of 
Further, claim 1 recites “querying the product database from the set of available cannabis retailers to update the menu dynamically to display only products in the product databases from the set of available cannabis retailers.”  This limitation is unclear.  First it is unclear what is being queried and with what information.  Is it a single product database?  If so, is it a product database of one of the set of available cannabis retailers?  Or is it a combined database of all the available cannabis retailers?  Further, it is unclear how querying the database results in “updating” the menu?  For purposes of examination, the Examiner is assigning little patentable wait to the “querying” and is interpreting this portion of claim 1 as reciting “updating the menu dynamically to display only products from the set of available cannabis retailers.”  
Further, claim 1 recites “querying the driver inventory database for the selected one or more delivery drivers to update the menu to display only products 
Further, claim 1 recites “selecting a delivery driver for the order from the selected one or more delivery drivers based on the delivery driver with the lowest number of pending orders in the driver’s pending order database.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the delivery driver with the lowest number of pending orders.”  Further, when is the lowest number of pending orders determined and is this determination intended to be part of the recited method? If it is intended to be part of the recited method, then it is unclear how the lowest number of pending orders is determined.  Is there a dynamic updating occurring or is this determined at regular intervals?  For purposes of examination, the Examiner is interpreting the determination of the number of pending orders as being external to the recited method and is assigning little patentable weight to this portion of claim 1.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “selecting a delivery 
Further, claim 1 recites “updating the pending order database for the selected delivery driver with the order.”  As discussed above, it is unclear what is meant by a pending order database.  Further, it is unclear if “updating” the pending order database is meant to merely update a database or if it is actually intended to “update” the selected delivery driver to tell the driver about the order.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “updating the selected delivery driver with the pending order.”  
Further, claim 1 recites “updating the product database for the cannabis retailer to remove the order from the product database.”  This limitation is unclear.  First, the product database does not contain “orders” per se.  Per Figure 1, the product database contains In Store Inventory and Driver Inventory.  Thus, it is unclear if removing the order is intended to mean removing the product(s) in the order from the In Store Inventory or removing the order from the Driver Inventory once the order is actually delivered, i.e., marking the order as completed.  Alternatively, it is unclear if this is intended to mean removing the order from the pending order database once the order is actually delivered, i.e., marking the order as completed.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “updating the database to remove the product from the product database.”  
Further, claim 1 recites “comparing the state regulatory sales database with the product database to ensure that the product database reflects removal of the 
Claims 2-7 inherit the deficiencies of claim 1.  
Claims 8-14 are rejected for similar reasons.
Claims 15-21:  Claim 15 recites “a pending order database, the pending order database comprising a number of pending orders remaining to be delivered by the delivery driver.”  There is insufficient antecedent basis for “the delivery driver.”  It is further unclear if there is a single pending order database that contains all the pending orders for each delivery driver or if instead there is a separate pending order database for each delivery driver.  For purposes of 
Further, claim 15 recites “the front-end server calculates, based on the location of the user, a set of available cannabis retailers and a set of available delivery drivers from the set of available cannabis retailers with the delivery area of the set available cannabis retailers overlapping the user location.”  This limitation is unclear.  It is unclear what is being determined.  Is this calculating the set of retailers with a delivery area overlapping the user location?  Or is this calculating the set of available delivery drivers with a delivery area overlapping the user location?  Or is this saying calculating the set of retailers who happen to have delivery drivers where the cannabis retailers overlap the user location?  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “the front-end server calculates, based on the location of the user, a set of available cannabis retailers and a set of available delivery drivers with a delivery area overlapping the user location.”
Further, claim 15 recites “the front-end server updates the online store to display the menus comprising the product databases from the set of available cannabis retailers.”  This limitation is unclear.  It is unclear how entire product databases are displayed as a menu.  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “the front-end server updates the online store to display only products from the set of available cannabis retailers.”  
Further, claim 15 recites “the front-end server queries the driver inventory database for the selected one or more delivery drivers to update the menu to display the driver inventory database for the selected or more delivery drivers.”  This limitation is unclear.  First it is unclear what information is being queried. Further, it is unclear how querying the database results in “updating” the menu?  It is further unclear how an entire database is displayed as a menu.  For purposes of examination, the Examiner is assigning little patentable wait to the “querying” and is interpreting this portion of claim 15 as reciting “updating the menu to display only products available in the driver inventory database for the selected one or more delivery drivers.”  
Further, claim 15 recites “the transaction processor selects a delivery driver for the order from the selected one or more delivery drivers based on the delivery driver with the lowest number of pending orders in the delivery driver pending order database.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the delivery driver with the lowest number of pending orders.”  Further, when is the lowest number of pending orders determined and is this determination intended to be part of the recited method? If it is intended to be part of the recited method, then it is unclear how the lowest number of pending orders is determined.  Is there a dynamic updating occurring or is this determined at regular intervals?  For purposes of examination, the Examiner is interpreting the determination of the number of pending orders as being external to the recited method and is assigning little patentable weight to this portion of claim 15.  For purposes of examination, the Examiner is interpreting this portion of claim 15 
Further, claim 15 recites “the transaction processor updates the product database for the cannabis retailer to remove the order from the product database.”  This limitation is unclear.  First, the product database does not contain “orders” per se.  Per Figure 1, the product database contains In Store Inventory and Driver Inventory.  Thus, it is unclear if removing the order is intended to mean removing the product(s) in the order from the In Store Inventory or removing the order from the Driver Inventory once the order is actually delivered, i.e., marking the order as completed.  Alternatively, it is unclear if this is intended to mean removing the order from the pending order database once the order is actually delivered, i.e., marking the order as completed.  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “updating the database to remove the product from the product database.”  
Further, claim 15 recites “the regulatory compliance server updates the sales database and transmits the updated sales database for the cannabis retailer to the state cannabis regulatory authority via the API to update a state regulatory authority sales database for the cannabis retailer.”  This limitation is unclear.  It is unclear how an entire sales database is transmitted to a state regulatory authority in order to “update” it.  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “the regulatory compliance server updates the sales database and transmits the order to the state cannabis 
Further, claim 15 recites “the regulatory compliance server compares the state regulatory authority sales database with the product database to ensure that the product database for the cannabis retailer reflects removal of the order from the product database for the cannabis retailer.”  This limitation is unclear.  First, it is unclear what is meant by “comparing” the state regulatory authority sales database with the product database”.  What exactly is being “compared,” i.e., what quantities are being compared? Is the entire state regulatory authority sales database compared to the product database or just the portion of the state database pertaining to the particular retailer’s product database?  Further, as discussed above, the product database does not contain “orders”.  Instead, it contains In Store Inventory and Driver Inventory, so it is unclear what order is being “removed” from the product database.  It is further unclear what is meant by “to ensure that the product database reflects removal of the order from the product database for the cannabis retailer” and how the comparing accomplishes this.  Or is this phrase merely intended to be an intended use of the comparing?  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “verifying the order by the state cannabis regulatory authority.”
Claims 16-21 inherit the deficiencies of claim 15.
Claims 22-28 are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  an abstract idea without significantly more. 
Independent claims 1, 8, 15, and 22 recite methods and systems for selling cannabis products to customers.  With respect to claim 1, claim elements providing an online store, determining a location of a user, calculating, based on the location of the user, a set of available cannabis retailers and a set of available delivery drivers, querying the product database to update the menu, placing one or more products for purchase in an online shopping cart, selecting one or more delivery drivers, querying for the selected one or more delivery drivers to update the menu, creating an order, selecting a delivery driver, updating the pending order database, delivering the order, updating the product database to remove the order, and comparing data in databases, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 8, 15, and 22 recite similar limitations.
The judicial exception is not integrated into a practical application.  Claims 1, 8, 15, and 22 recite transmitting data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claims 1 and 8 recite various databases and claims 15 and 22 recite various servers, processors, databases, 
Thus, claims 1, 8, 15, and 22 are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 1 and 8 recite various databases and claims 15 and 22 recite various servers, processors, databases, memory and user devices at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 
Thus, claims 1, 8, 15, and 22 are not patent eligible.  
Claims 2-7, 9-14, 16-21, and 23-28 depend from claims 1, 8, 15, and 22.  Claims 2-3, 9-10, 16-17, and 23-24 are directed to determining the user location and are further directed to the abstract idea. Claims 4-5, 11-12, 18-19, and 25-26 are directed to the identification of the state regulatory authority and are further directed to the abstract idea.  Claims 6-7, 13-14, 20-21, and 27-28 are directed to licensing of the retailer and are further directed to the abstract idea.
Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,321,263 B1 to AlKarmi et al. (hereinafter “AlKarmi”), in view of  US 2007/0106617 A1 to Mabray et al. (hereinafter “Mabray”), and further in view of US 10,848,523 B2 to Brannon et al. (hereinafter “Brannon”).
Claims 1 and 8:  AlKarmi discloses a system and method by which a “customer may specify, via a mobile device, a current location at which the customer desires to receive a delivery order for food items, as well as a preferred amount of time for the delivery.  In response, food items that are available to be delivered 
providing an online store of cannabis and cannabis related products with a menu of available products for sale and delivery, the menu being comprised of products available from a plurality of cannabis retailers each with…a delivery area, a physical location with an in-store inventory…of products in stock at the physical location and at least one delivery driver, each delivery driver with a delivery vehicle, a driver inventory…of products in stock in the delivery vehicle and a pending order…, the pending order…including a number of pending orders remaining to be delivered by the delivery driver (See AlKarmi, at least FIG. 1 and associated text; col. 3, lines 25-65, system includes a service provider and an associated content server, one or more merchants (i.e., retailers), one or more deliverers (i.e., delivery drivers); service provider offers items (products, services, food items) to customers via an electronic marketplace (a website) associated with the service provider; col. 4, lines 18-40, merchant has physical location (a brick-and-mortar retail store); merchant may provide delivery services; col. 5, lines 45-60, deliverer uses any mode of transportation including on foot or using a vehicle (bike, car, skateboard); col. 9, lines 25-55, deliverer data includes food items currently being carried or ; 
determining a location of a user (See AlKarmi, at least col. 9, lines 1-25, delivery location determination module determines a current location of the customer based on location data received/obtained from a customer); 
calculating, based on the location of the user, a set of available cannabis retailers (See AlKarmi, at least col. 10, lines 4-30, in addition to displaying food items currently being transported/carried by deliverers, the food item presentation module provides food item availability data to customer including particular food items that are available to be delivered to the customer provided by merchants based on customer location data) and a set of available delivery drivers from the set of available cannabis retailers with the delivery area of the set available cannabis retailers overlapping the user location (See AlKarmi, at least col. 9, lines 25-45, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location of the ; 
querying the product database from the set of available cannabis retailers to update the menu dynamically to display only products in the product databases from the set of available cannabis retailers (See AlKarmi, at least col. 10, lines 4-30, in addition to displaying food items currently being transported/carried by deliverers, the food item presentation module provides food item availability data to customer including particular food items that are available to be delivered to the customer provided by merchants based on customer location data); 
selecting one or more delivery drivers from the set of available delivery drivers who has the one or more product in the shopping cart in the driver inventory database for the delivery driver (See AlKarmi, at least col. 12, lines 1-20, if the food items ordered by the customer are currently being transported/carried by one or more deliverers, the service provider may send an instruction to such deliverers to deliver the food items to the delivery location of the customer);
querying the driver inventory database for the selected one or more delivery drivers to update the menu to display only products available in the driver inventory database for the selected one or more delivery drivers (See AlKarmi, at least col. 9, lines 25-55, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location ;
creating an order, the order comprising the cannabis retailer, a set of products based on the one or more products…(See AlKarmi, at least (See AlKarmi, at least col. 10, lines 4-30, in addition to displaying food items currently being transported/carried by deliverers, the food item presentation module provides food item availability data to customer including particular food items that are available to be delivered to the customer provided by merchants based on customer location data, i.e., selecting a food item inherently includes selecting a merchant; col. 11, lines 40-55, customer places order for one or more food items);
selecting a delivery driver for the order from the selected one or more delivery drivers based on the delivery driver with the lowest number of pending orders in the driver’s pending order database (See AlKarmi, at least col. 9, lines 25-45, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location of the customer within a threshold distance and within a threshold amount of time; col. 11, lines 40-55, customer places order for one or more food items; delivery facilitation module transmits delivery instructions to one or more deliverers to deliver the one or more food items); 
updating the pending order database for the selected delivery driver with the order (See AlKarmi, at least col. 11, lines 40-55, delivery facilitation module transmits delivery instructions to one or more deliverers to deliver the one or more food items); 
delivering by the selected delivery driver the order (See AlKarmi, at least col. 12, lines 23-53, deliverer delivers order to customer);
updating the product database for the cannabis retailer to remove the order from the product database (See AlKarmi, at least col. 17, lines 5-45, service provider determines when customers order, pick up, take, etc. the food items; since the service provider is aware of which food items have been picked up, the service provider can determine the current inventory of food items at a particular location).  
AlKarmi does not expressly disclose a product database, an in-store inventory database, a driver inventory database, and a pending order database; the product database being comprised of the in-store inventory database and the driver inventory databases for the at least one delivery driver; placing, by the user one or more products for purchase selected from the menu in an online shopping cart, each product having a stock keeping unit (SKU) and an individual ID tag number provided by a state cannabis regulatory authority; creating an order, the order comprising…a set of products based on the one or more products placed in the shopping cart by the user, each product in the order identified by the SKU and the ID tag number for that product; and comparing the state regulatory sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer.
However, Mabray discloses a “[l]egal compliance system for facilitating the sale of regulated products and services”.  (See Mabray, at least Abstract).  Mabray further discloses various databases for storage of information such as a product database, an in-store inventory database, a driver inventory database  (See Mabray, at least para. [0056], database of regulated products for sale), and a pending order database (See Mabray, at least para. [0072], order database); the product database being comprised of the in-store inventory database and the driver inventory databases for the at least one delivery driver (See Mabray, at least para. [0056], database of regulated products for sale).
Mabray further discloses placing, by the user one or more products for purchase selected from the menu in an online shopping cart (See Mabray, at least para. [0114], customer adds product to shopping cart), each product having a stock keeping unit (SKU) and an individual ID tag number provided by a state cannabis regulatory authority (See Mabray, at least para. [0070], central database stores data for products; data includes stock keeping unit; and a COLA ID; para. [0065], COLA ID is unique number assigned to each regulated product by the Alcohol and Tobacco Tax and trade Bureau of the US Department of the Treasury); creating an order, the order comprising…a set of products based on the one or more products placed in the shopping cart by the user, each product in the order identified by the SKU and the ID tag number for that product (See Mabray, at least para. [0117], customers select purchase quantities for wines they have ; and comparing the state regulatory sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer (See Mabray, at least para. [0137], retailer order regulated products from a winery producer; compliance system receives the order and fulfillment ships the order to the retailer; fulfillment then provides the sales day to the compliance system and the compliance system validates the shipment via the wholesaler’s license and the retailer’s license).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi the ability of a product database, an in-store inventory database, a driver inventory database, and a pending order database; the product database being comprised of the in-store inventory database and the driver inventory databases for the at least one delivery driver; placing, by the user one or more products for purchase selected from the menu in an online shopping cart, each product having a stock keeping unit (SKU) and an individual ID tag number provided by a state cannabis regulatory authority; creating an order, the order comprising…a set of products based on the one or more products placed in the shopping cart by the user, each product in the order identified by the SKU and the ID tag number for that product; and comparing the state regulatory sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer as disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
Neither AlKarmi nor Mabray expressly discloses transmitting the order to the state cannabis regulatory authority via an application programming interface (API) to update a state regulatory sales database for the cannabis retailer. 
However, Brannon discloses a method of ”generating a visualization of one or more data transfers between one or more data assets.”  (See Brannon, at least col. 2, lines 28-35).  Brannon further discloses transmitting the order to a state cannabis regulatory authority via an application programming interface (API) to update a state regulatory sales database for the cannabis retailer (See Brannon, at least col. 87, lines 20-45, system generates one or more electronic reports and sends the reports to a regulatory agency; each jurisdiction may require different data or documents; system prepares reports for each jurisdiction according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi and the compliance system of Mabray the ability of transmitting the order to a state cannabis regulatory authority via an application programming interface (API) to update a state regulatory sales database for the cannabis retailer as disclosed by Brannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to help organizations be aware of requirements for handling personal data and assist them in complying with requirements.  (See Brannon, at least col. 2, lines 17-25).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 8 is rejected for similar reasons.
Claims 2 and 9:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 1 and 8 discussed above.
AlKarmi does not expressly disclose where the location of the user is determined by delivery address data contained in a customer accounts database.
However, Mabray discloses where the location of the user is determined by delivery address data contained in a customer accounts database (See Mabray, at least para. [0048], licensing database contains information regarding customer including ship-to address; ship-to address is filled in automatically from the licensing database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where the location of the user is determined by delivery address data contained in a customer accounts database as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
Claim 9 is rejected for similar reasons.
Claims 3 and 10:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 1 and 8 discussed above.
AlKarmi further discloses where the location of the user is determined by one of the following: Global Positioning System (GPS) coordinates, Internet Protocol (IP) address or web browser location data (See AlKarmi, at least col. 9, lines 1-25, location data may correspond to GPS coordinates or user-specified location on a map presented via the customer device).
Claim 10 is rejected for similar reasons.
Claims 4 and 11:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 1 and 8 discussed above.
AlKarmi does not expressly disclose where state cannabis regulatory authority is the state regulatory authority for the state of California.
However, Mabray discloses where state cannabis regulatory authority is the state regulatory authority for the state of California (See Mabray, at least para. [0047], state verifies licensing data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where state cannabis regulatory authority is the state regulatory authority for the state of California as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary 
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
The Examiner further notes that whether the state is California or another state does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, Mabray is directed to verifying licensing data by a state and thus is capable of verifying licensing data by any particular state and thus meets the language of the claims.
Claim 11 is rejected for similar reasons.
Claims 5 and 12:
Neither AlKarmi nor Mabray expressly discloses where the API is connected to the state cannabis regulatory authority for the state of California.
However, Brannon discloses where the API is connected to the state cannabis regulatory authority for the state of California (See Brannon, at least col. 87, lines 20-45, system generates one or more electronic reports and sends the reports to a regulatory agency; each jurisdiction may require different data or documents; system prepares reports for each jurisdiction according to data required; report is transmitted electronically, i.e., through a software interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi and the compliance system of Mabray the ability where the API is connected to the state cannabis regulatory authority for the state of California as disclosed by Brannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to help organizations be aware of requirements for handling personal data and assist them in complying with requirements.  (See Brannon, at least col. 2, lines 17-25).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the 
The Examiner further notes that whether the state is California or another state does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, Brannon is directed to generating one or more electronic reports and sending the reports to a regulatory agency for a jurisdiction thus is capable of doing that for any particular jurisdiction and thus meets the language of the claims.
Claim 12 is rejected for similar reasons.  
Claims 6 and 13:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 1 and 8 discussed above.
AlKarmi does not expressly disclose where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority.
However, Mabray discloses where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority (See Mabray, at least para. [0006], retailers are licensed by state to sell alcohol to consumers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 13 is rejected for similar reasons.
Claims 7 and 14:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 1 and 8 discussed above.
AlKarmi does not expressly disclose where the cannabis retailer is licensed to sell cannabis products by the state of California.
However, Mabray discloses where the cannabis retailer is licensed to sell cannabis products by the state of California (See Mabray, at least para. [0006], retailers are licensed by state to sell alcohol to consumers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 14 is rejected for similar reasons.
Claims 15 and 22:  AlKarmi discloses:
one or more computer systems, each of the computer systems related to a cannabis retailer with a delivery area and a physical location, the computer system including a point-of-sale (POS) system for processing orders of cannabis products, a product [storage] with a menu of available products for sale and delivery, an in-store inventory…of products in stock at the physical location and a delivery driver [storage], the delivery driver [storage] comprising a [storage] of one or more delivery drivers, each delivery driver with a delivery vehicle, a driver inventory [storage] of products in stock in the delivery vehicle and a pending order…the pending order…comprising a number of pending orders remaining to be delivered by the delivery driver (See AlKarmi, at least FIG. 1 and associated text; col. 3, lines 25-65, system includes a service provider and an associated content server including processors, computer readable media and one or more modules, one or more merchants (i.e., retailers), one or more deliverers (i.e., delivery driver); service provider offers items (products, services, food items) to customers via an electronic marketplace (a website) associated with the service provider; col. 4, lines 18-52, merchant has physical location (a brick-and-mortar retail store); merchant may provide delivery services; merchant devices include point-of-sale (POS) devices; col. 5, lines 45-60, deliverer uses any ; 
a front-end server for displaying an online store of cannabis and cannabis related products including a rendering engine for displaying a menu of available cannabis products the menu comprising one or more cannabis retailer product [storage]…and a transaction processor (See AlKarmi, at least FIG. 1 and associated text; col. 3, lines 25-65, system includes a service provider and an associated content server including processors, computer readable media and one or more modules; col. 10, lines 4-30, food item presentation module provides food item availability data to customer including particular food items that are available to be delivered to the customer provided by merchants based on customer location data);
a regulatory compliance server including a sales [storage]… (See AlKarmi, at least FIG. 1 and associated text; col. 3, lines 25-65, system 
a location services server for determining a location of a user  (See AlKarmi, at least col. 9, lines 1-25, delivery location determination module determines a current location of the customer based on location data received/obtained from a customer); and 
a user device including a processor and memory for executing applications, a screen, an input device, a location determination means for determining the user location and a communications means to connect to a network (See AlKarmi, at least FIG. 1 and associated text, user devices 116 connected to system via a network; col. 6, lines 46-67, user devices may include tablets, cell phones, laptop computers, desktop computers, etc. (screens, input devices); col. 7, lines 17-34, user devices include processor and memory; col. 2, lines 1-28, customer provides GPS data, an address, a landmark, etc.); wherein 
the location services server determines the location for the user based on customer account information or location information provided by the user device (See AlKarmi, at least col. 9, lines 1-25, delivery location determination module determines a current location of the customer based on location data received/obtained from a customer) ; 
the front-end server calculates, based on the location of the user, a set of available cannabis retailers (See AlKarmi, at least and a set of available delivery drivers from the set of available cannabis retailers with the delivery area of the set of available cannabis retailers overlapping the user location (See AlKarmi, at least col. 9, lines 25-45, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location of the customer within a threshold distance and within a threshold amount of time);  
the front-end server updates the online store to display the menus comprising the product databases from the set of available cannabis retailers (See AlKarmi, at least col. 10, lines 4-30, in addition to displaying food items currently being transported/carried by deliverers, the food item presentation module provides food item availability data to customer including particular food items that are available to be delivered to the customer provided by merchants based on customer location data); 
the front-end server selects one or more delivery drivers from the set of available delivery drivers who has the one or more product in the shopping cart in the driver inventory database for the delivery driver (See AlKarmi, at least col. 12, lines 1-20, if the food items ordered by the customer are currently being transported/carried by one or more deliverers, the service provider may send an instruction to such deliverers to deliver the food items to the delivery location of the customer);
the front-end server queries the driver inventory database for the selected one or more delivery drivers to update the menu to display the driver inventory database for the selected one or more delivery drivers (See AlKarmi, at least col. 9, lines 25-55, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location of the customer within a threshold distance and within a threshold amount of time; deliverers are presented to the customer and include the food items currently being carried or transported by the deliverers);
The transaction processor creates an order, comprising the cannabis retailer, a set of products based on the one or more items…(See AlKarmi, at least (See AlKarmi, at least col. 10, lines 4-30, in addition to displaying food items currently being transported/carried by deliverers, the food item presentation ;
The transaction processor selects a delivery driver for the order from the selected one or more delivery drivers based on the delivery driver with the lowest number of pending orders in the delivery driver pending order database (See AlKarmi, at least col. 9, lines 25-45, upon determining the customer location/delivery location, food item presentation module identifies deliverers that are in close proximity to the delivery location of the customer within a threshold distance and within a threshold amount of time; col. 11, lines 40-55, customer places order for one or more food items; delivery facilitation module transmits delivery instructions to one or more deliverers to deliver the one or more food items);
the selected delivery driver delivers the order (See AlKarmi, at least col. 12, lines 23-53, deliverer delivers order to customer);
the transaction processor updates the product database for the cannabis retailer to remove the order from the product database (See AlKarmi, at least col. 17, lines 5-45, service provider .
AlKarmi does not expressly disclose a product database, an in-store inventory database, a delivery driver database, a driver inventory database, and a pending order database; an online shopping cart; a database server including a database of customer account information; the user utilizes the user device to place one or more items for purchase from the menu in the online shopping cart, each product having a stock keeping unit (SKU) and an individual ID tag number provided by the state cannabis regulatory authority; the transaction processor creates an order, comprising…a set of products based on the one or more items placed in the shopping cart by the user, each item in the order identified by the SKU and the ID tag number for that item; the regulatory compliance server updates the sales database…; and the regulatory compliance server compares the state regulatory authority sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer.
 However, Mabray discloses various databases for storage of information such as a product database, an in-store inventory database, a driver database, a driver inventory database  (See Mabray, at least para. [0056], database of regulated products for sale), and a pending order database 
Mabray further discloses:
an online shopping cart (See Mabray, at least para. [0114], customer adds product to shopping cart); 
a database server including a database of customer account information (See Mabray, at least para. [0048], licensing database contains information regarding customer), 
the user utilizes the user device to place one or more items for purchase from the menu in the online shopping cart See Mabray, at least para. [0114], customer adds product to shopping cart), each item having a stock keeping unit (SKU) and an individual ID tag number provided by the state cannabis regulatory authority (See Mabray, at least para. [0070], central database stores data for products; data includes stock keeping unit; and a COLA ID; para. [0065], COLA ID is unique number assigned to each regulated product by the Alcohol and Tobacco Tax and trade Bureau of the US Department of the Treasury); 
the transaction processor creates an order, comprising…a set of products based on the one or more items placed in the shopping cart by the user, each item in the order identified by the SKU and the ID tag number for that item (See Mabray, at least para. [0117], customers select purchase quantities for wines they have added to their cart; para. [0120], customer elects to checkout; para. [0123], customer elects to checkout ; 
the regulatory compliance server updates the sales database…(See Mabray, at least para. [0056], winery website creates documentation for all the parties documenting the sale of the product); and
the regulatory compliance server compares the state regulatory authority sales database with the product database to ensure that the product database for the cannabis retailer reflects removal of the order from the product database for the cannabis retailer (See Mabray, at least para. [0137], retailer order regulated products from a winery producer; compliance system receives the order and fulfillment ships the order to the retailer; fulfillment then provides the sales data to the compliance system and the compliance system validates the shipment via the wholesaler’s license and the retailer’s license).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi the ability of a product database, an in-store inventory database, a delivery driver database, a driver inventory database, and a pending order database; an online shopping cart; a database server including a database of customer account information; the user utilizes the user device to place one or more items for purchase from the menu in the online shopping cart, each product having a stock keeping unit (SKU) and an individual ID tag number provided by the state cannabis regulatory authority; the transaction processor creates an order, comprising…a set of products based on the one or more items placed in the shopping cart by the user, each item in the order identified by the SKU and the ID tag number for that item; the regulatory compliance server updates the sales database…; and the regulatory compliance server compares the state regulatory authority sales database with the product database to ensure that the product database reflects removal of the order from the product database for the cannabis retailer as disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
Neither AlKarmi nor Mabray expressly discloses a connection via an application program interface (API) to a central repository maintained by state cannabis regulatory compliance authority; and the regulatory compliance server…transmits the updated sales database for the cannabis retailer to the state cannabis regulatory authority via the API to update a state regulatory authority sales database for the cannabis retailer.  
However, Brannon discloses a connection via an application program interface (API) to a central repository maintained by a state cannabis regulatory compliance authority; and the regulatory compliance server…transmits the updated sales database for the cannabis retailer to the state cannabis regulatory authority via the API to update a state regulatory authority sales database for the cannabis retailer (See Brannon, at least col. 87, lines 20-45, system generates one or more electronic reports and sends the reports to a regulatory agency; each jurisdiction may require different data or documents; system prepares reports for each jurisdiction according to data required; report is transmitted electronically, i.e., through a software interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi and the compliance system of Mabray the ability of a connection via an application program interface (API) to a central repository maintained by state cannabis regulatory compliance authority; and the regulatory compliance server…transmits the updated sales database for the cannabis retailer to the state cannabis regulatory authority via the API to update a state regulatory authority sales database for the cannabis retailer as disclosed by Brannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 22 is rejected for similar reasons.
Claims 16 and 23:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 15 and 22 discussed above.
AlKarmi does not expressly disclose where the location of the user is determined by delivery address data contained in the database of customer accounts information.
However, Mabray discloses where the location of the user is determined by delivery address data contained in the database of customer accounts information (See Mabray, at least para. [0048], licensing database contains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where the location of the user is determined by delivery address data contained in the database of customer accounts information as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
Claim 23 is rejected for similar reasons.
Claims 17 and 24:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 15 and 22 discussed above.
AlKarmi further discloses where the location of the user is determined by one of the following: Global Positioning System (GPS) coordinates, Internet Protocol (IP) address or web browser location data (See AlKarmi, at least col. 9, lines 1-25, location data may correspond to GPS coordinates or user-specified location on a map presented via the customer device).
Claim 24 is rejected for similar reasons.
Claims 18 and 25:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 15 and 22 discussed above.
AlKarmi does not expressly disclose where state regulatory authority is the state cannabis regulatory authority for the state of California.
However, Mabray discloses where state regulatory authority is the state cannabis regulatory authority for the state of California (See Mabray, at least para. [0047], state verifies licensing data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where state regulatory authority is the state cannabis regulatory authority for the state of California as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the 
The Examiner further notes that whether the state is California or another state does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, Mabray is directed to verifying licensing data by a state and thus is capable of verifying licensing data by any particular state and thus meets the language of the claims.
Claim  25 is rejected for similar reasons.
Claims 19 and 26: The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 19 and 22 discussed above.
Neither AlKarmi nor Mabray expressly discloses where the API is connected to the state cannabis regulatory authority for the state of California.
However, Brannon discloses where the API is connected to the state cannabis regulatory authority for the state of California (See Brannon, at least col. 87, lines 20-45, system generates one or more electronic reports and sends the reports to a regulatory agency; each jurisdiction may require different data or documents; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food delivery system and method of AlKarmi and the compliance system of Mabray the ability where the API is connected to the state cannabis regulatory authority for the state of California as disclosed by Brannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to help organizations be aware of requirements for handling personal data and assist them in complying with requirements.  (See Brannon, at least col. 2, lines 17-25).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
The Examiner further notes that whether the state is California or another state does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, Brannon is directed to generating one or more electronic reports and sending the reports to a regulatory agency for a jurisdiction thus is capable of doing that for any particular jurisdiction and thus meets the language of the claims.
Claim 26 is rejected for similar reasons.  
Claims 20 and 27:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 15 and 22 discussed above.
AlKarmi does not expressly disclose where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority.
However, Mabray discloses where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority (See Mabray, at least para. [0006], retailers are licensed by state to sell alcohol to consumers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of AlKarmi-Mabray-Brannon the ability where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 27 is rejected for similar reasons.
Claims 21 and 28:  The combination of AlKarmi and Mabray and Brannon discloses all the limitations of claims 15 and 22 discussed above.
AlKarmi does not expressly disclose where the cannabis retailer is licensed to sell cannabis products by the state of California.
However, Mabray discloses where the cannabis retailer is licensed to sell cannabis products by the state of California (See Mabray, at least para. [0006], retailers are licensed by state to sell alcohol to consumers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of where the cannabis retailer is licensed to sell cannabis products by a state, Federal or national authority as further disclosed by Mabray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist “producers of regulated products, including, but not limited to, alcoholic beverages, with processing and fulfilling orders placed in compliance with the state-by-state legal distribution channel.”  (See Mabray, at least para. [0010]).
The Examiner notes that whether the products are food-related or cannabis and cannabis-related does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  For example, AlKarmi is capable of providing an online store of food products available from a plurality of food retailers and thus meets the language of the claims.
Claim 28 is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne M Georgalas/
Primary Examiner, Art Unit 3625